MORRIS, Judge.
Plaintiff’s assignments of error are to the charge of the court to the jury. Plaintiff contends that the court erred in defining negligence, the duty to exercise due care, contributory negligence, and in explaining to the jury the proper manner in which to proceed in the event the jury returned either an answer of “Yes” or of “No” to the issue relating to plaintiff’s contributory negligence. The charge must be read and considered in its entirety, and not in detached fragments, and if, when read as a composite whole, error prejudicial to the appealing party is not shown, a new trial will not be granted. Gregory v. Lynch, 271 N.C. 198, 155 S.E. 2d 488 (1967).
We have examined each challenged portion of the charge to the jury in this case, and are of the opinion that, when the *570charge is read contextually as a whole, prejudicial error sufficient to warrant a new trial is not shown.
Affirmed.
Judges Britt and Parker concur.